Case 2:18-cv-15681-JMV-MF Document 51 Filed 01/30/20 Page 1 of 1 PageID: 478



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY




                                                         Civil Action No. 18-15681 (JMV)
PRIME PROPERTY & CASUALTY
INSURANCE, INC.,

                             Plaintiff,
v.

FREIGHTWAY LOGISTICS, LLC,
et al.,

                             Defendants.


       IT IS on this 30th day of January, 2020

         ORDERED that there shall be an in-person status/settlement conference before the
Undersigned on February 25, 2020 at 10:00 a.m. at the U.S. Post Office and Courthouse, 1
Federal Square, Fourth Floor, Courtroom 9, Newark, New Jersey. All counsel and parties whose
claims were not settled on January 23, 2020 are required to attend the conference in person
and be present and available all day. Failure to attend may result in the imposition of sanctions.
See Fed. R. Civ. P. 16(f), 37. There shall be no adjournments absent extraordinary circumstances;
and it is further

       ORDERED that the parties are directed to submit confidential settlement statements, double-
spaced and not to exceed five (5) pages, to the Undersigned on or before February 21, 2020.


                                                      /s/ Mark Falk
                                                    MARK FALK
                                                    Chief U.S. Magistrate Judge
